The Honorable Dub Arnold Prosecuting Attorney P.O. Box 480 Arkadelphia, AR  71923
Dear Mr. Arnold:
This is in response to Deputy Prosecuting Attorney Charles A Yeargan's request for an opinion regarding an issue that has arisen in the Pike County Municipal Court, case number 90-113. The issue involves the applicability of vehicle inspection requirements to new and used car dealers.
The longstanding policy of this office dictates that opinions not be rendered on matters in litigation.  It appears that any attempt to address the substantive questions posed in Mr. Yeargan's correspondence would, in this instance, violate this policy.
This policy is compelled, primarily, by the doctrine of separation of powers. See Const. Ark. art. 4, 1 and 2.  The judicial power of the State is vested in the courts.  Const. Ark. art. 7, 1. Questions raised in judicial proceedings are properly addressed in that forum, pursuant to the courts' power and duty to interpret the law as enacted by the General Assembly.  An opinion from this office would, under such circumstances, in essence amount to no more than an executive comment on matters appropriately within the judicial branch.  Nothing short of a final decision by the proper court can resolve such matters.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.